29 N.Y.2d 841 (1971)
The People of the State of New York, Respondent,
v.
Bernard Siplin, Appellant.
Court of Appeals of the State of New York.
Argued November 18, 1971.
Decided December 1, 1971.
Leslie A. Bradshaw for appellant.
Jack B. Lazarus, District Attorney (Edward J. Spires of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order reversed and the complaint dismissed in the following memorandum: The order appealed from should be reversed and the complaint dismissed upon the ground that the guilt of defendant was not established beyond a reasonable doubt, the proof offered in support of an inference of defendant's possession or control of the apartment falling far short of the standard necessary to establish his constructive possession of the narcotics paraphernalia found there. (See People v. Perry, 2 N Y 2d 785; People v. Leavitt, 301 N.Y. 113; People v. Schriber, 34 A D 2d 852, affd. 29 N Y 2d 780; United States v. Romano, 382 U.S. 136.)